Citation Nr: 0504052
Decision Date: 02/15/05	Archive Date: 03/14/05

DOCKET NO. 03-32 767                        DATE FEB 15 2005


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi

THE ISSUE

Entitlement to service connection for a chronic lung disability.

REPRESENTATION

Appellant represented by: Mississippi Veterans Affairs Commission

WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to October 1962. This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision in January 2003 by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).

On January 7, 2004, the veteran appeared and testified at a personal hearing before the undersigned Veterans Law Judge at the RO. A transcript of that hearing is of record.

FINDINGS OF FACT

1. During active service the veteran developed a pneumothorax, which resolved without residuals.

2. There is no competent medical evidence that lung disease diagnosed years after service, to include emphysema and chronic obstructive pulmonary disease, is etiologically related to a pneumothorax in service.

CONCLUSION OF LAW

A chronic lung disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100,5102,5103, 5103A, 5106, 5107, 5126 (West 2002), and its

- 2


implementing regulations, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are applicable to this appeal and must be considered by the Board before addressing the merits of the appeal. The United States Court of Appeals for Veterans Claims (Court) has mandated that V A ensure strict compliance with the provisions of the VCAA. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Essentially, the VCAA and the implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Relevant to the duty to notify, the Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction. See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) (Pelegrini II). In Pelegrini II, 18 Vet. App. at 120-121, the Court held that the VCAA requires VA to provide notice, consistent with the requirements of38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide. Furthermore, in what can be considered a fourth element of the requisite notice, VA must "also request that the claimant provide any evidence in the claimant's possession that pertains to the claim", under 38 C.F.R. § 3.159(b). In Pelegrini II, the Court clarified that VA's regulations implementing amended section 5103(a) apply to cases pending before VA on November 9, 2000, even if the RO decision was issued before that date and that, where notice was not mandated at the time of the initial RO decision, it was not error to provide remedial notice after such initial decision. Pelegrini II, 18 Vet. App. at 120.

- 3 

In this case, a VCAA notice letter in July 2001 informed the veteran of the elements of a successful service connection claim and notified him of the evidence needed to substantiate his claim, of the evidence VA had obtained and would attempt to obtain, and of the evidence he should identify or submit in support of his claim. The RO' s letter advised the veteran that it was his ultimate responsibility to provide the evidence needed to support his claim. A statement of the case furnished by the RO to the veteran in October 2003 set forth 38 C.F .R. § 3.159 , VA assistance in developing claims, and advised the veteran of the reasons and bases for the denial of his claim.

The RO's letter to the veteran and the statement of the case satisfied the first three elements of notice discussed in Pelegrini II. Although the RO did not explicitly request that the veteran provide any evidence in his possession he thought was relevant to his claim, it did, as noted above, advise him that it was his ultimate responsibility to support his claim with appropriate evidence such that any deficiency in the wording of the notice was a harmless error, particularly where the veteran was clearly requested to submit medical evidence linking a current disability to his active service. The Board also finds that any error in not providing a single notice to the appellant covering all content requirements would be harmless and non-prejudicial, in that the veteran has not identified any pertinent records to be obtained by VA. In light of the foregoing, the Board concludes that the veteran was afforded adequate notice specific to the instant claims. See Bernard v. Brown,
4 Vet. App. 384, 392-94 (1993).

VA has also fulfilled the duty to assist pursuant to the VCAA. VA obtained the veteran's service medical records and post-service VA and private medical records. In addition, VA arranged for a VA physician to review the veteran's medical records and offer an opinion on the medical issue in this case. The veteran and his representative have not identified any additional evidence as relevant to the claim on appeal. In this regard, the Board notes that in November 2003 the veteran stated that he had no other evidence to submit in support of his claim. Therefore, the Board finds that further assistance is not required and the case is ready for appellate review.

- 4

II. Legal Criteria

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in the active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

III. Factual Background and Analysis

The veteran's service medical records show that, in March 1962, he had an upper respiratory infection with cough and fever. A chest X-ray showed pneumonitis in the left lower lobe. In May 1962, severe left pleuritic chest pain recurred, and the veteran was admitted to a service department hospital. A chest X-ray showed a small left pneumothorax. After he was discharged from the hospital, the veteran was re-admitted, and a repeat chest X-ray showed an approximately 25 percent pneumothorax. A thoracentesis was performed with withdrawal only of air, and the veteran rapidly became asymptomatic. Chest X-rays in July 1962 and August 1962 showed no active disease. At an examination for service separation in August 1962, the veteran's history of pneumonia and of a pneumothorax was noted, and it was also noted that a thorough evaluation at the service department hospital had failed to show any demonstrable underlying lung disease and follow-up studies had shown no residuals.

There is no medical evidence to demonstrate that a pneumothorax in service, which resolved, recurred after the veteran's separation from service, and the veteran does not contend that there has been any recurrence of the in-service pneumothorax. Office records of a private physician show that chest X-rays in February 1989 and May 1989 were consistent with chronic lung disease, but showed no evidence of an acute infiltrate. A private chest X-ray in August 1998 showed evidence of emphysema and of extensive chronic lung disease. The physician who read the Xrays reported that the chronic changes with volume loss in both upper lobes were probably due to old tuberculosis.

- 5 


At a VA physical medicine and rehabilitation service in April 2002, it was noted that the veteran's medical history included COPD (chronic obstructive pulmonary disease) and that he was a smoker. On a VA cardiology clinic entry in September 2003, the veteran's history of COPD was noted.

In September 2003, in connection with his compensation claim, a V A physician reviewed the veteran's service medical records and post-service treatment records in the claims file. The reviewing physician stated an opinion that the veteran's current chronic lung condition had no relationship to his diagnosis of remote pneumothorax while he was in active service in 1962. The reviewing physician commented that a small-sized spontaneous pneumothorax does not cause chronic lung conditions and does not leave any abnormal residuals after treatment.

The veteran contends that his current lung disability was caused by the pneumothorax he had in service. However, the veteran's opinion is lacking in probative value because, as a layman, the veteran is not qualified to offer an opinion on a question of medical diagnosis or medical causation. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). In this regard, although the veteran testified that some doctors definitely thought he had scar tissue from the collapsed lung in service at the hearing in January 2004, when the veteran was asked whether any doctors who had treated him had ever given him a report discussing the pneumothorax he had in service and the effects it might have had years later, the veteran's reply was in the negative. (Transcript, at 16-17).

The Board finds that the only probative evidence on the issue of whether the veteran's current chronic lung disability is etiologically related to a pneumothorax in service would be competent medical evidence. Competent medical evidence means evidence provided by a person who is qualified by education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a)(I) (2004). In this case, there is no competent evidence in support of the claim for service connection for a chronic lung disability, and the only medical opinion of record is that the veteran's current lung disability is unrelated to his active service, including the clearly documented pneumothorax in 1962 during his last year in service. The Board must conclude that the preponderance of the

- 6

evidence of record is against the claim and, for that reason, entitlement to service connection for a chronic lung disability is not established. See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004). Because the preponderance of the evidence is against the veteran's claim, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002).

ORDER

Service connection for a chronic lung disability is denied.

	Charles E. Hogeboom
	Veterans Law Judge, Board of Veterans' Appeals

- 7
- 
- 
- 

